Citation Nr: 0936140	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for depression.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from October 1993 to March 
1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

FINDINGS OF FACT

1.  Since April 2005, one year before the claim for an 
increased rating for depression was filed, the Veteran's 
depression has caused occupational and social impairment with 
deficiencies in most areas.  However, the Veteran's 
depression does not cause total occupational and social 
impairment.

2.  The Veteran's sleep apnea was not manifested during 
service or until many years after his discharge and has not 
been linked by competent medical evidence to his military 
service - including, in particular, his service-connected 
depression.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, 
but no greater, for depression have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9433 (2008).

2.  The Veteran's sleep apnea was not incurred in or 
aggravated by his military service and is not proximately due 
to, the result of, or chronically aggravated by his
service-connected depression.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
May 2006, the RO advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 And for claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that May 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in June 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.  

Recently, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009), the Federal Circuit Court held that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  

Here, although not technically required, the Veteran was 
notified in an August 2008 VCAA letter of the requirements 
his depression must meet to receive a higher evaluation.  See 
Vazquez-Flores, 22 Vet. App. at 37.  This letter also 
contained information concerning both the initial disability 
rating and effective date of his claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

A more recent November 2006 statement of the case (SOC) also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claim for service connection 
for sleep apnea.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Moreover, since providing the Veteran the additional VCAA 
notice letters in November 2006 and August 2008, the RO has 
readjudicated his claims in the August 2007 and April 2009 
supplemental SOCs (SSOCs) based on the additional evidence 
received since that initial adjudication and in response to 
that additional notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not made any such allegation of 
prejudicial error in the VCAA notice he received (or did not 
receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran adequately 
identified.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
written communications, service treatment records (STRs), 
private medical records, and VA medical records, including 
the report of his recent June 2006 and June 2007 VA 
compensation examinations for a medical nexus opinion 
concerning the cause of his sleep apnea - and in particular, 
whether it is related to his military service, and to assess 
the severity of his depression.   See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  	

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.



Whether the Veteran is Entitled to a Rating Higher than 50 
Percent for Depression

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
April 2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected depression, currently evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, DC 9433, 
Dysthymic Disorder (2008). 

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scale 
scores.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
The Veteran's lowest GAF score was 42 in 2005, and his 
highest was 55 in 2006.  According to the DSM-IV, a GAF score 
of 41-50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In June 2006, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the 
pertinent medical and other history.  The Veteran described 
his current mood as "very agitated, irritable, on the 
edge."  The Veteran reported experiencing the following 
symptoms:  auditory hallucinations, depressed mood, loss of 
interest in previously enjoyable activities, fatigue, 
decreased libido, guilt, and poor concentration.  He reported 
that his psychiatric symptoms are moderate on a daily basis.  
He stated that he sleeps about 3 hours per day.  The Veteran 
denied experiencing the following symptoms:  visual 
hallucinations, manic episodes, suicidal ideation or 
attempts, homicidal ideation or attempts, and drug or alcohol 
abuse.  The Veteran stated that he is currently employed 
full-time as a mail sorter at the United States Postal 
Service.  The Veteran missed 60 days of work from January 
2006 to June 2006 because the Veteran stated that he awakens 
and sits on the side of the bed, and just stares into space.  
The Veteran stated that he has trouble getting along with his 
supervisor, and described himself as a "loner" at work.  
The Veteran reported being afraid to go outside and get into 
his car.  He is afraid that someone will try to harm him.

Additionally, the Veteran stated that he lives with his wife 
and children.  However, he stated that he prefers to not 
spend time with his family and instead to be alone.  The 
Veteran described himself as being socially isolated and 
estranged from family members.  When the Veteran is not 
working, he reported spending the majority of his time 
watching television.  The Veteran stated that he is able to 
perform the activities of daily living without assistance.

Upon a physical examination, the VA examiner determined that 
the Veteran's eye contact was intense.  His affect was 
restricted and irritable.  He was alert and oriented to time, 
place, person, and situation.  He was casually dressed and 
well-groomed.  The Veteran was guarded in his responses to 
questions and did not volunteer very much information.  His 
psychomotor activity was normal.  His speech was monotone 
with a normal amount, rate, and rhythm.  His thought process 
was goal-directed and coherent.  His insight was limited.  
His abstraction was normal, and his memory was intact.  In 
regards to his judgment, the examiner stated that the Veteran 
appeared to be able to protect himself from common dangers.  

The VA examiner diagnosed the Veteran with Dysthymic disorder 
and personality disorder.  The examiner assigned a GAF score 
of 55 for the Veteran's dysthymic disorder, and a GAF score 
of 45 for the Veteran's personality disorder.  The examiner 
determined that there was no evidence of overt psychosis.  
The examiner indicated that the examination findings do not 
demonstrate any major limitations that would preclude 
employment.  

In June 2007, the Veteran was afforded another VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The Veteran described his mood as depressed and 
irritable.  The Veteran reported that he has brief periods of 
1-2 weeks where his mood and outlook improve significantly, 
but the Veteran stated that these do not last.  He stated 
that the therapy and medications have helped some, but not 
dramatically.  He indicated that his symptoms have not 
changed much over the past year.  He still experiences 
moderate psychiatric symptoms on a daily basis.  He stated 
that his social life, marriage, family, and job suffer 
because of his physical and mental condition.  The Veteran 
stated that he feels down, depressed, low energy, low 
motivation, apathetic, and not able to enjoy things.  The 
Veteran stated that he often feels hopeless.  He indicated 
that he is irritable and does not want to be around people, 
including his family.  The Veteran stated he feels guilty 
about not interacting with his family more, but he just feels 
so tired and irritable.  The Veteran reported experiencing 
problems sleeping and has frequent nightmares about death.  
The Veteran stated he feels anxious, especially when he is 
around people.  He stated that he does not go shopping or to 
a store or out in public because of his anxiety.  The Veteran 
reported experiencing fear often, and stated that this 
affects his work because he does not want to be alone and is 
afraid to drive.  The Veteran stated that he repeatedly 
checks his mirror and has stopped his car to see if someone 
is trying to get him.  The Veteran stated that he hopes 
things can improve, but he does not see a way out.  The 
Veteran denied experiencing suicidal ideation, obsessions, 
compulsions, auditory hallucinations, visual hallucinations, 
or alcohol or drug abuse.

The Veteran stated that he is still employed full-time at the 
United States Postal Service as a mail clerk.  As a mail 
clerk, he does not have any interaction with the public and 
minimal interaction with co-workers.  The Veteran reported 
missing 35-40 days of work in the past 12 months because of 
symptoms of his mental illness.  The Veteran stated that he 
does not know how long he will be able to continue working, 
and wonders if he would do better emotionally if he was not 
working.

Additionally, the Veteran stated that he lives with his wife 
and children.  However, he stated that he prefers to not 
spend time with his family and instead to be alone.  The 
Veteran does attend church with his family two days a week.  
The Veteran stated that he does not eat meals with the family 
or attend their ball games and activities.  The Veteran did 
not go with the family when they went out to dinner for his 
wife's birthday.  The Veteran's wife takes care of their 
home, cooking, cleaning, and shopping.  The Veteran described 
himself as being socially isolated and estranged from family 
members.  When the Veteran is not working, he reported 
spending the majority of his time watching television.  The 
Veteran stated that he is able to perform the activities of 
daily living without assistance.

Upon a physical examination, the VA examiner determined that 
the Veteran's eye contact was good.  His affect was pleasant, 
but depressed.  He was alert and oriented to time, place, 
person, and situation.  He was casually dressed and well-
groomed.  The Veteran was cooperative and attentive.  There 
was no guarding or evasiveness.  His psychomotor activity was 
normal.  His speech was normal.  His thought process was 
goal-directed and coherent.  His thoughts were focused on the 
fact that his social life, family, and job are suffering from 
the effects of his depression.  His insight was limited, and 
his judgment was fair.  His abstraction was normal, and his 
memory was intact.  

The VA examiner diagnosed the Veteran with Dysthymic disorder 
and personality disorder.  The examiner assigned an overall 
GAF score of 50.  The examiner determined that there was no 
evidence of psychosis.  The examiner stated that the 
Veteran's overall quality of life is compromised secondary to 
his psychiatric illness and chronic physical pain.  The 
examiner reported that the Veteran is socially isolated.  The 
examiner stated that the examination findings do not 
demonstrate any major limitations that would preclude 
employment.  

The Veteran was also regularly treated by the VA Medical 
Center (VAMC) for depression and personality disorder from 
2005 to 2009.  The Veteran complained of the same symptoms as 
previously stated in his VA examinations.  The Veteran was 
treated with individual psychotherapy and medication.  The 
Veteran's GAF scores ranged from 42-52.

As discussed, the Veteran also has a diagnosis of personality 
disorder, which is not service connected.  The June 2006 VA 
examiner was able to distinguish the symptoms that are 
primarily due to his depression from those that are primarily 
due to his personality disorder.  However, the June 2007 VA 
examiner stated that he was unable to separate the symptoms 
for each diagnosis without resorting to speculation.  So for 
all intents and purposes, the Board must effectively consider 
the personality disorder and its attendant symptoms as part 
and parcel of the depression.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (if VA cannot distinguish by 
competent medical opinion the extent of symptoms that are 
attributable to service-related causes from those that are 
not, VA must resolve all reasonable doubt in the Veteran's 
favor and effectively presume that all symptoms in question 
are related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

This evidence establishes that the Veteran is entitled to a 
higher 70 percent rating because it suggests that the 
Veteran's depression causes occupational and social 
impairment with deficiencies in most areas of his life.  The 
Veteran's GAF score has ranged from 42-52, indicating serious 
occupational and social impairment.  The VA examiners 
described the Veteran's mood as depressed, irritable, and 
"on the edge," and his affect as depressed.  The Veteran 
told the VA examiners that he does not want to be around 
people, and that he has trouble getting along with his 
supervisors.  The Veteran also stated that he is afraid that 
someone will try to harm him.  The Veteran reported 
experiencing auditory hallucinations, anxiety, and trouble 
sleeping.  The Veteran stated that he is socially isolated 
and estranged from his family members. The VA examiners 
determined that the Veteran's judgment, thought processes, 
and insight were impaired and affected by his depression.  

Therefore, considering this evidence in the aggregate, the 
Board finds that the overall disability picture for the 
Veteran's depression more closely approximates a higher 
70 percent rating.  Although he admittedly does not display 
all of the symptoms listed for a rating at this higher level, 
he does display symptoms of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Concerning this, keep in 
mind, as previously mentioned, the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are mere examples providing guidance as 
to the type and degree of severity, or their effects on 
social and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, based on the findings mentioned, the severity of 
the Veteran's depression is most commensurate with a higher 
70 percent rating, so this rating must be assigned.  See 
38 C.F.R. § 4.7. 

The Veteran has maintained that his symptoms have remained 
very frequent and nearly constant.  His testimony is 
credible, particularly inasmuch as it is substantiated by the 
VA examiners' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his depression symptoms.  See Falzone v. Brown, 8 Vet. App. 
398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran is not, however, entitled to the next and highest 
evaluation of 100 percent for his depression.  The Veteran 
has not established that he is incapable of working 
(substantially gainful employment) on account of his 
depression, or that his depression causes total occupational 
and social impairment.  The Veteran is currently working 
full-time, and is currently married.  The evidence also 
establishes that the Veteran is able to perform the 
activities of daily living, including bathing, grooming, and 
managing his own finances.

Additionally, the evidence does not establish that the 
Veteran's depression presents any of the specified symptoms 
for a 100 percent rating, including gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's depression.  But 
his symptoms have remained constant throughout the course of 
the period on appeal and, as such, staged ratings are not 
warranted.

The circumstances of this case also are not so exceptional or 
unusual as to require extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  By his own admission, the Veteran's 
depression does not cause any significant impairment in his 
occupational functioning.  During his recent June 2006 and 
June 2007 VA compensation examinations, he acknowledged that 
he is working full-time at the United States Postal Service.  
Both VA examiners stated that the Veteran did not demonstrate 
any major limitations that would preclude employment.  The 
Veteran did indicate that he has missed several days from 
work due to his depression.  However, this level of 
occupational and other impairment in his daily living is 
contemplated by the 70 percent schedular rating he now has.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Moreover, most, if not all of the evaluation and treatment 
the Veteran has received for his depression has been on an 
outpatient basis, not as an inpatient.  So referral for 
extra-schedular consideration is not warranted under the 
circumstances of this case.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to Service Connection for Sleep Apnea

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Here, the Veteran 
has the required diagnosis of a current sleep apnea 
disability.  This is evident from his VAMC outpatient 
treatment records dated from December 2002 to 2009, which 
confirm he has sleep apnea.  So there is no disputing he has 
this claimed disability.

So the determinative issue is whether the Veteran's sleep 
apnea is attributable to his active military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of or treatment for sleep apnea, or respiratory 
abnormalities.  

Post-service, the Veteran was treated by the VA Medical 
Center (VAMC) and private physicians from 2000 to 2009 for 
his sleep apnea.  

The Veteran's contentions notwithstanding, none of the VAMC 
or private physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
his sleep apnea to his military service.  They only recounted 
his self-reported history, without also personally commenting 
on whether his current sleep apnea is indeed traceable back 
to his military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct basis.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

Regardless, that is not the primary basis of the Veteran's 
claim - that he had sleep apnea either during service or 
within one year of his discharge.  His claim is predicated, 
instead, on the notion that his depression either caused or 
at least aggravated the sleep apnea.  So he is claiming 
entitlement to secondary service connection.  38 C.F.R. 
§ 3.310 (a) and (b) (2008).

However, the sleep apnea claim also cannot be granted on the 
alternative theory of secondary service connection, that is, 
on the premise that it was caused or aggravated by the 
service-connected depression.  38 C.F.R. § 3.310.  There 
simply is no supporting medical evidence to substantiate this 
necessary correlation.  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).

There is no medical evidence of record providing this 
required link between the Veteran's sleep apnea and his 
service-connected depression.  At the June 2006 examination, 
the VA examiner considered the Veteran's claim that his sleep 
apnea was associated with his service-connected depression.  
The VA examiner stated, "There is no clinical evidence that 
the recent diagnosis of sleep apnea is secondary to the 
service connected condition of dysthymic disorder as it 
relates to the ulnar nerve injury."  The VA examiner based 
this opinion on a review of the pertinent medical and other 
history and a physical examination of the Veteran.  So there 
is insufficient medical evidence to substantiate the 
Veteran's claim on this alternative theory.  

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
sleep apnea, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current disability - and, in particular, whether this 
condition is traceable back to his military service.  This is 
a medical, not lay, determination.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for sleep apnea.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  Accordingly, the appeal is denied.


ORDER

A 70 percent disability rating is granted for depression, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for service connection for sleep apnea is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


